Exhibit 10b1

FORM OF STOCK OPTION AGREEMENT

2003 LTIP - Option

AGREEMENT (the “Agreement”) dated DATE (the “Grant Date”) providing for the
grant of a stock option by C. R. Bard, Inc., a New Jersey corporation (the
“Corporation”), to NAME of CITY/STATE, an employee of the Corporation or a
Subsidiary (the “Employee”):

The Corporation has duly adopted the 2003 Long Term Incentive Plan of C. R.
Bard, Inc., as amended from time to time (the “Plan”), for selected employees, a
copy of which is attached hereto and incorporated herein by reference. Any term
capitalized herein but not defined shall have the same meaning set forth in the
Plan. In accordance with the Plan, the Committee has granted to the Employee an
option to buy Shares of the Corporation’s common stock at an exercise price per
share not less than the Fair Market Value of a Share on the Grant Date and under
the terms and conditions hereinafter provided (the “Option”).

1. Grant of the Option.1 The Corporation hereby grants to the Employee an Option
to purchase all or any part of an aggregate of OPTIONS Shares at a purchase
price of $OPTION PRICE per Share (the “Option Price”), subject to adjustment as
set forth in the Plan. The Option is intended to be a non-qualified stock
option, and is not intended to be treated as an option that complies with
Section 422 of the Internal Revenue Code of 1986, as amended.

2. Vesting.

(a) Except as otherwise provided in Section 3, the term of the Option shall
commence on the Grant Date and shall expire on the tenth anniversary of the
Grant Date.

(b) At any time, the portion of the Option that has become vested and
exercisable as described in this Section 2 is hereinafter referred to as the
“Vested Portion.”

(c) [Performance-based (based on earnings per share growth generally exclusive
of items of an unusual or infrequent nature) and/or time-based vesting criteria]

(d) For the avoidance of doubt, the Employee must be employed by the Corporation
or a Subsidiary on the date vesting occurs.

(e) Upon termination of the Employee’s employment by reason of death, retirement
or Disability, the Option shall, to the extent not expired pursuant to
Section 2(a) and not vested and exercisable at that time, become fully vested
and exercisable.

(f) If the Employee ceases to be an employee of the Corporation or a Subsidiary
for any reason, the Committee may, in its sole discretion, accelerate the
vesting of the Option, or any portion thereof, which has not expired pursuant to
Section 2(a) and would not otherwise be vested and exercisable on the date of
such termination of employment.

 

--------------------------------------------------------------------------------

1 Limited stock appreciation rights (“LSARs”) are granted to certain executives
in tandem with stock options. LSARs are exercisable only during the 60-day
period commencing upon the occurrence of a Change in Control for cash and/or
Shares equal to the excess of (i) the greater of (A) the Fair Market Value of
one Share on the date of exercise and (B) the highest price per Share paid in
the transaction or series of transactions constituting the Change in Control,
over (ii) the Option Price.



--------------------------------------------------------------------------------

(g) If the Employee’s Employment with the Corporation is terminated for any
reason other than death, retirement or Disability, or the Committee does not
otherwise exercise its discretion, pursuant to the Plan and Section 2(f) above,
to accelerate the vesting of the Option in full upon the Employee’s termination
for any reason, the Option shall expire immediately without consideration to the
extent not vested and exercisable on the date of any such termination and the
Vested Portion of the Option shall remain exercisable for the period set forth
in Section 3(a).

3. Exercise.

(a) Exercise of Option. Subject to the provisions of the Plan and this
Agreement, the Employee may exercise all or any part of the Vested Portion of
the Option at any time prior to the earliest to occur of:

(i) the tenth anniversary of the Grant Date;

(ii) one year following the first day of the month following the month in which
the Employee’s employment with the Corporation or a Subsidiary is terminated due
to death or Disability;

(iii) sixty days following the date the Employee’s employment with the
Corporation or a Subsidiary is terminated for any reason other than (A) death,
(B) Disability, (C) retirement, or (D) for any termination within the one-year
period immediately following a Change in Control (excluding termination for
Cause during such one-year period, which will be subject to the sixty-day
exercise period).

For purposes of this Agreement, “Cause” shall mean “Cause” as defined in (A) any
employment or severance agreement then in effect between the Employee and the
Corporation or a Subsidiary or (B) any severance plan in which the Employee
participates, or if not defined therein or if there shall be no such agreement
or plan, “Cause” shall include, but not be limited to, the Employee’s
misconduct, insubordination, violation of the Corporation’s policies, or
performance issues. The determination of the existence of Cause shall be made by
the Committee in good faith, which determination shall be conclusive for
purposes of this Agreement.

For purposes of this Agreement, “retirement” shall mean the termination of
employment of an employee of the Corporation who has attained the age of 55 and
been credited with a minimum of 5 years of vesting service under the Employees’
Retirement Plan of C. R. Bard, Inc. or any successor plan thereto (the
“U.S. Retirement Plan”); provided, that the term “retirement” shall not refer to
an employee that is terminated for Cause. For purposes of determining whether,
and to what extent, an employee is credited with vesting service under the
preceding sentence, service provided to a foreign affiliate of the Corporation
shall be treated as service provided to a U.S. participating employer in the U.
S. Retirement Plan.

 

2



--------------------------------------------------------------------------------

(b) Method of Exercise.

(i) Subject to Section 3(a), the Vested Portion of the Option may be exercised,
by the Employee or the individual having the right to exercise the Option in
accordance with Section 3(b)(v), by delivering to the Corporation at its
principal office written notice of intent to so exercise; provided, that the
Option may be exercised with respect to whole Shares only. Such notice shall
specify the number of Shares for which the Option is being exercised and shall
be accompanied by payment in full of the Option Price. The payment of the Option
Price may be made at the election of the Employee:

(A) in cash or its equivalent (e.g., by check);

(B) to the extent permitted by the Committee, in Shares having a Fair Market
Value equal to the aggregate Option Price for the Shares being purchased and
satisfying such other requirements as may be imposed by the Committee; provided,
that such Shares have been held by the Employee for no less than six months (or
such other period as established from time to time by the Committee in order to
avoid adverse accounting treatment applying US GAAP);

(C) partly in cash and, to the extent permitted by the Committee, partly in such
Shares, as described in clause (B), above; or

(D) if there is a public market for the Shares at the time of exercise, subject
to rules and limitations established by the Committee or the Board, through the
delivery of irrevocable instructions to a broker to sell Shares obtained upon
the exercise of the Option and to deliver promptly to the Corporation an amount
out of the proceeds of such Sale equal to the aggregate Option Price for the
Shares being purchased.

The purchased Shares shall be delivered to the Employee, or the individual
having the right to exercise the Option in accordance with Section 3(b)(v), as
soon as administratively feasible following exercise of the Option. No
fractional Shares will be issued upon exercise of the Option; unless otherwise
determined by the Committee, the cash equivalent of any fractional Share will be
payable upon exercise.

(ii) If in the opinion of counsel for the Corporation (who may be an employee of
the Corporation or independent counsel employed by the Corporation), any
issuance or delivery of Shares upon exercise of the Option to a Participant will
violate the requirements of any applicable federal or state laws, rules or
regulations (including, without limitation, the provisions of the Securities Act
of 1933, as amended, or the Act), such issuance or delivery may be postponed
until the Corporation is satisfied that the distribution will not violate such
laws, rules or regulations.

(iii) Notwithstanding any other provision of this Agreement to the contrary,
prior to a Change of Control the Option may not be exercised, as the Committee
shall in its sole discretion determine to be necessary or advisable, prior to
the completion of any registration or qualification of the Option or the Shares,
or during any period of suspension of trading of the Shares, under applicable
state and federal securities or other laws or under any ruling or regulation of
any governmental body or national securities exchange.

 

3



--------------------------------------------------------------------------------

(iv) Upon the Corporation’s determination that the Option (if to be settled in
Shares) has been validly exercised, the Corporation shall issue certificates in
the Employee’s name for such Shares. However, the Corporation shall not be
liable to the Employee for damages relating to any delays in issuing the
certificates to him or her, any loss of the certificates or any mistakes or
errors in the issuance of the certificates or in the certificates themselves.

(v) In the event of the Employee’s death, the Vested Portion of the Option shall
remain exercisable to the extent set forth in Section 3(a) by the Employee’s
executor or administrator, or the person or persons to whom the Employee’s
rights under this Agreement shall pass by will or by the laws of descent and
distribution, as the case may be. In the event of the Disability of the
Employee, the Option may be exercisable by his or her conservator or
representative. Any heir, legatee, conservator or representative of the Employee
shall take rights herein granted subject to the terms and conditions hereof.

(vi) Neither the Employee nor his or her legal representatives, legatees or
distributees, as the case may be, shall have any rights to dividends or other
rights of a stockholder with respect to Shares subject to an Option until the
Employee or the individual having the right to exercise the Option has given
written notice of exercise, paid in full for such Shares, received such Shares
from the Corporation and, if applicable, has satisfied any other conditions
imposed by the Committee pursuant to the Plan.

4. No Right to Continued Employment. The granting of the Option evidenced hereby
and this Agreement shall impose no obligation on the Corporation or any
affiliate to continue the employment of the Employee and shall not lessen or
affect the Corporation’s or any affiliate’s right to terminate the employment of
such Employee.

5. Legend on Certificates. If the Corporation determines that any issuance or
delivery of Shares to the Employee pursuant to this Agreement will violate the
requirements of any applicable federal or state laws, rules or regulations
(including, without limitation, the provisions of the Securities Act of 1933, as
amended, or the Securities Exchange Act of 1934, as amended), such issuance or
delivery may be postponed until the Corporation is satisfied that the
distribution will not violate such laws, rules or regulations. Any such Shares
shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which such Shares are listed and any applicable federal, state or foreign laws,
rules or regulations. Certificates delivered to Employees may bear such legends
as the Corporation may deem advisable.

6. Transferability. The Option may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Employee otherwise
than by will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Corporation or any affiliate; provided,
however, that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer or encumbrance. The

 

4



--------------------------------------------------------------------------------

Employee may designate a beneficiary, on a form supplied by the Committee, who
may exercise the Option under the terms hereof in the event of the Employee’s
death. No such permitted transfer of the Option to heirs or legatees of the
Employee shall be effective to bind the Corporation unless the Committee shall
have been furnished with written notice thereof and a copy of such evidence as
the Committee may deem necessary to establish the validity of the transfer and
the acceptance by the transferee or transferees of the terms and conditions
hereof.

7. Withholding. The Employee may be required to pay to the Corporation or any
affiliate, and the Corporation or a Subsidiary shall have the right and is
hereby authorized to withhold, any applicable amount it may determine to be
necessary to withhold for federal, state, local or other taxes as a result of
the exercise, grant or vesting of the Option, as a condition to such exercise,
grant or vesting, or as a result of any payment or transfer under or with
respect to the Option. The Committee may take such other action as may be
necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes. The Participant may elect to pay all or a
portion of the minimum amount of taxes required to be withheld by (a) delivery
of Shares or (b) having Shares withheld by the Corporation from any Shares that
would have otherwise been received by the Participant, such Shares in either
case having an aggregate Fair Market Value at the time of payment equal to the
amount of such withholding taxes.

8. Securities Laws. Upon the acquisition of any Shares pursuant to the exercise
of the Option, the Employee will make or enter into such written
representations, warranties and agreements as the Committee may reasonably
request in order to comply with applicable securities laws or with this
Agreement.

9. Notices. Any notice required or permitted under this Agreement shall be
deemed given when delivered personally, or when deposited in a United States
Post Office as registered mail, postage prepaid, addressed, as appropriate,
either to the Employee at his or her address hereinabove set forth or such other
address as he or she may designate in writing to the Corporation, or to the
Corporation, Attention: Secretary, at 730 Central Avenue, Murray Hill, New
Jersey 07974, or such other address as the Corporation may designate in writing
to the Employee.

10. Failure to Enforce Not a Waiver. The failure of the Corporation to enforce
at any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.

11. No Limitation on Rights of the Corporation. The grant of the Option shall
not in any way affect the right or power of the Corporation to make adjustments,
reclassification or changes in its capital or business structure, or to merge,
consolidate, dissolve, liquidate, sell or transfer all or any part of its
business or assets.

12. Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW JERSEY WITHOUT REGARD TO CONFLICTS
OF LAWS.

 

5



--------------------------------------------------------------------------------

13. Option Subject to Plan. By entering into this Agreement the Employee agrees
and acknowledges that the Employee has received and read a copy of the Plan and
the related prospectus. The Option is in all respects governed by the Plan and
subject to all of the terms and provisions thereof. The terms and provisions of
the Plan as it may be amended from time to time are hereby incorporated herein
by reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.

14. Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement in duplicate
on the day and year first above written.

 

C. R. BARD, INC. By:   Chairman & Chief Executive Officer

The undersigned hereby accepts, and agrees to, all terms and provisions of the
foregoing Agreement.

 

 

    ________________ Employee’s Signature     Date

 

    Print Name    

 

6